Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. Applicant argues that the amendments have been amended so that Claim 23 no longer is drawn to identical subject matter of claim 23 of Patent App No. 16/683,866.
	However, while no longer drawn to identical subject matter to claim 23 of Patent App No. 16/683,866, the pending claims are fully anticipated by the Patent App No. 16/683,866 and are subject to a non-statutory obviousness double patenting rejection.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 23 and 25-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 23 and 25-26 of U.S. Patent No. 16/683,866. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are fully anticipated by the Patent App No. 16/683,866.

Claim 23 of Patent No. 17/083,466
Claim 23 of Patent No. 16/683,866.
23. (New) A Matching Navigator System (MNS), said system including: a 

a user-specific wellbeing criteria database, wherein said wellbeing criteria database includes a plurality of data elements representing predetermined wellbeing attributes, as well as data elements representing user-specific weightings for said predetermined wellbeing attributes,
wherein said MNS monitors data from searches and site visits made using said MNS, compares said data from searches and site visits to said user-specific weighting for said wellbeing attributes, and adjusts said user-specific weighting for said wellbeing attributes based on said data from searches and site visits made using said MNS;

a user-specific wellbeing orientation database, wherein said wellbeing orientation database includes a plurality of data elements representing predetermined wellbeing preference data and user-specific 







a user-specific understanding level data, wherein said MNS monitors data from searches and site visits made using said MNS, wherein said MNS determines a user-specific understanding level associated with said data from said searches and site visits and records said understanding level as said user-specific understanding level data;

a solution database, stored in memory on a computerized system, wherein said solution database includes a solution data set corresponding to a predetermined potential user search query,



wherein said data elements represent third-party quantified solution attributes that are quantified based on a plurality of third party user ratings, 










a computerized user interface, said computerized user interface receiving a search query from said user, wherein, when said search query from said user is determined by said MNS to correspond to said solution data set, said MNS retrieves said solution- specific electronic survey and 

said computerized user interface 
receives user-specific weightings for said solution attributes; 


wherein said MNS: 

retrieves said plurality of data elements representing predetermined wellbeing attributes, as well as data elements representing user-specific weightings for said predetermined wellbeing attributes from said user-specific wellbeing criteria database; 

retrieves said plurality of data elements representing predetermined wellbeing preference data and said user-specific weightings for said predetermined wellbeing preference data from said user-specific wellbeing orientation database; and 



generates a series of link selections based at least in part on matching said user- specific adjusted weighting data for said solution attributes with said data elements representing third-party quantified solution attributes, and said user-specific understanding level; and

a Graphical Link Organizer (GLO) representing a user interface displaying a plurality of user-activatable links to organized search results, wherein said GLO includes:

an interface display area including links to search results that have been determined to be at the user-specific understanding level of said user based on said user- specific understanding level data
.


a user-specific wellbeing criteria database, wherein said wellbeing criteria database includes a plurality of data elements representing predetermined wellbeing attributes, as well as data elements representing user-specific weightings for said predetermined wellbeing attributes,
wherein said MNS monitors data from searches and site visits made using said MNS, compares said data from searches and site visits to said user-specific weighting for said wellbeing attributes, and adjusts said user-specific weighting for said wellbeing attributes based on said data from searches and site visits made using said MNS;

a user-specific wellbeing orientation database, wherein said wellbeing orientation database includes a plurality of data elements representing predetermined wellbeing preference data and user-specific 

wherein said user-specific weightings for said predetermined wellbeing preference data are determined using an initial electronic survey presented to a user by said MNS for self-quantification by said user; and

a user-specific understanding level data, wherein said MNS monitors data from searches and site visits made using said MNS, wherein said MNS determines a user-specific understanding level associated with said data from said searches and site visits and records said understanding level as said user-specific understanding level data;

a solution database, stored in memory on a computerized system, wherein said solution database includes a solution data set corresponding to a predetermined potential user search query and a solution-specific electronic survey,



wherein said data elements represent third-party quantified solution attributes that are quantified based on a plurality of third party user ratings collected from solution-specific electronic survey information received from a plurality of third parties in response to said solution-specific electronic survey, 

wherein said data elements representing third-party quantified solution attributes are determined by averaging said plurality of third party user ratings for said predetermined solution attributes; 

a computerized user interface, said computerized user interface receiving a search query from said user, wherein, when said search query from said user is determined by said MNS to correspond to said solution data set, said MNS retrieves said solution- specific electronic survey and 

wherein said computerized user interface receives user-specific weightings from said user for said solution attributes included in said solution-specific electronic survey; 

wherein said MNS: 

retrieves said plurality of data elements representing predetermined wellbeing attributes, as well as data elements representing user-specific weightings for said predetermined wellbeing attributes from said user-specific wellbeing criteria database; 

retrieves said plurality of data elements representing predetermined wellbeing preference data and said user-specific weightings for said predetermined wellbeing preference data from said user-specific wellbeing orientation database; and 



generates a series of link selections based at least in part on matching said user- specific adjusted weighting data for said solution attributes with said data elements representing third-party quantified solution attributes, and said user-specific understanding level; and

a Graphical Link Organizer (GLO) representing a user interface displaying a plurality of user-activatable links to organized search results, wherein said GLO includes:

a first interface display area including links to search results that have been determined to be at the user-specific understanding level of said user based on said user- specific understanding level data;



a third interface display area including links to search results that have been determined to be below the user-specific understanding level of said user based on said user-specific understanding level data.


As the table shows, the pending Claim 23 of the current application 17/083,466 necessarily must be anticipated by Claim 23 of the prior application 16/683,866 as the current application does not recite any claim limitations that would distinguish themselves from the prior application. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584. The examiner can normally be reached M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442        

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442